Title: To George Washington from Major General Philip Schuyler, 16 July 1778
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Albany July 16th 1778
          
          I do myself the Honor most sincerely to congratulate your Excellency on your late
            glorious Victory obtained in New Jersey—May Heaven continue its Smiles on the honest
            Endeavors of America and protect you from every Disaster.
          On the 11th Ult. Congress determined on an Expedition to the Detroit and into the
            Seneca Country: and directed that such of the Commissioners of Indian Affairs as might
            be at Albany should co-operate with General Gates and the Officer to command in the last
            mentioned Expedition upon the Mode of conducting it; the Force to be employed and on all
            other preparations requisite for executing the Measure—These Resolutions accompanied by
            a Letter from the Board of War I received on the 25th Inst. and prevented me from
            prosecuting my Journey to York Town on the next Day as I had
              intended—On the 27th I wrote to General Gates on the
            Subject, who promised me in a Letter of the 2d Instant that he would write me on the
            Subject from the White plains—As I have not yet been favored with a Line from him, it is
            probable that he concieves himself discharged from that Business since your Arrival.
          On the 14th Inst. some Chiefs of the Oneidas arrived here—They inform me that a very
            considerable party commanded by Butler were marched towards the Frontiers of
            pennsylvania that he expected to return to Tuindilla about this Time and that in about
            ten Days hence he with another party under the Command of Brandt intended to attack the
            Mohawk River and Schoharie—I have not any Reason to doubt the Truth of the Information,
            and I fear the Militia in that Quarter will be greatly too weak to prevent the Enemy’s
            Depredations.
          Mr President Laurens in a Letter of the 20th Ult. informs me that Charges against me
            and the General Officers that were in this Department when Tyonderoga was evacuated have
            been made out and would be transmitted to your Excellency—If they are come to Hand, permit me to beg the Favor of a Copy of your orders to
            attend at Head Quarters for my Tryal as soon as you conveniently can order a Court
            Martial. I am, with the most sincere Esteem and Respect Your Excellency’s obedient
            humble Servant.
          
            Ph: Schuyler
          
        